Case 3:19-cv-07853-BRM-TJB Document 59 Filed 12/23/20 Page 1 of 4 PageID: 1324



Linda Wong, Esq.
WONG FLEMING
821 Alexander Road, Suite 200
Princeton, New Jersey 08543
Tel: (609) 951-9520
Fax: (609) 951-0270
lwong@wongfleming.com

Laurel Pyke Malson (pro hac vice)
Aryeh S. Portnoy (pro hac vice)
Amanda Shafer Berman (pro hac vice)
CROWELL & MORING LLP
1001 Pennsylvania Ave., NW
Washington, DC 20004
(202) 624-2576
lmalson@crowell.com
aportnoy@crowell.com
aberman@crowell.com

Attorneys for The Trustees of Princeton University, a not-for-profit educational corp. of the State of
New Jersey (incorrectly referenced in the Complaint as “Princeton University”), Michele Minter,
Regan Hunt Crotty, Joyce Chen Shueh, Walter Wright, Cole M. Crittenden, Kathleen Deignan, W.
Rochelle Calhoun, Jill S. Dolan, and Sarah-Jane Leslie

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


  JOHN DOE,

                            Plaintiff,
                                               Civil Action No. 3:19-cv-07853 BRM-TJB
                      v.
                                               STIPULATION TO EXTEND
  PRINCETON UNIVERSITY, et                     ANSWER DEADLINE AND
  al.,                                         PROPOSED ORDER
                Defendants.




DCACTIVE-56419036.8
                                                  1
Case 3:19-cv-07853-BRM-TJB Document 59 Filed 12/23/20 Page 2 of 4 PageID: 1325



            Stipulation to Extend Answer Deadline and Proposed Order
      Defendant the Trustees of Princeton University1 (“Princeton” or “the

University”) and Plaintiff John Doe hereby stipulate to extend the time for Princeton

to file its Answer to the Amended Complaint until the later of February 2, 2021, or 14

days after the Court acts on Defendants’ pending Motion for Clarification or Status

Conference. The reasons for this Stipulation are as follows:

      1.      On December 16, 2020, the Court granted in part and denied in part

Princeton’s Motion to Dismiss the State Law Claims. ECF No. 55. Under Fed. R. Civ.

P. 12(a)(4), Defendants therefore must answer the Amended Complaint by December

30, 2020.

      2.      On December 17, 2020, the Court granted Plaintiffs’ Motion to

Reconsider the Court’s prior dismissal of Plaintiff’s Title IX claims and vacated that

dismissal. ECF No. 56 at 8. On December 18, Princeton moved the Court to clarify its

grant of reconsideration or hold a status conference to address whether the University

may submit either supplemental briefing in support of its prior Motion to Dismiss,

addressing the Third Circuit decision that was the basis for the grant of reconsideration,

or a Renewed Motion to Dismiss the Title IX claims. ECF No. 58. If the University

may submit a renewed Motion to Dismiss the Title IX claims or supplement its prior

Motion to Dismiss, then it would not answer in regard to those claims unless that


1
  The only claim against the individual Defendants named in the Amended Complaint
was dismissed in the Court’s December 16, 2020 Order granting in part and denying
in part Plaintiffs’ Motion to Dismiss the State Law Claims. See ECF No. 55
(dismissing Count 7, the negligence claim against the individual Defendants).

                                            2
Case 3:19-cv-07853-BRM-TJB Document 59 Filed 12/23/20 Page 3 of 4 PageID: 1326



motion were denied. Thus, the scope of Defendants’ Answer will depend on the

outcome of the pending motion.

      3.     Defendants must coordinate with the University in order to answer the

allegations in the 250-paragraph Amended Complaint (ECF No. 33-1), which will take

more than the time currently remaining under Rule 12(a)(4), particularly given that many

of Princeton’s administrators are on leave over the holidays. Additional time to answer

the Amended Complaint is warranted for this reason as well.

      For the foregoing reasons, the parties hereby STIPULATE to extend the time to

Answer the Amended Complaint until the later of February 2, 2021, or 14 days after

the Court acts on the pending Motion for Clarification.

Submitted by:
                                        /s/Linda Wong
                                        Linda Wong, Esq.
                                        WONG FLEMING
                                        821 Alexander Road, Suite 200
                                        Princeton, NJ 08543-3663
                                        Tel. (609) 951-9520
                                        Fax (609) 951-0270
                                        lwong@wongfleming.com

                                        Laurel Pyke Malson, Esq. (pro hac vice)
                                        Aryeh Portnoy, Esq. (pro hac vice)
                                        Amanda Shafer Berman, Esq. (pro hac vice)
                                        CROWELL & MORING LLP
                                        1001 Pennsylvania Ave., N.W.
                                        Washington, D.C. 20004
                                        Tel: (202) 624-2576
                                        LMalson@crowell.com
                                        APortnoy@crowell.com
                                        ABerman@crowell.com

                                        Attorneys for Defendants


                                           3
Case 3:19-cv-07853-BRM-TJB Document 59 Filed 12/23/20 Page 4 of 4 PageID: 1327




                                    /s/ Adrienne Levy (with permission)
                                    Adrienne Levy, Esq.
                                    Andrew T. Miltenberg, Esq.
                                    363 Seventh Avenue, Fifth Floor
                                    New York, New York 10001
                                    T. (212) 736-4500
                                    alevy@nmllplaw.com
                                    amiltenberg@nmllplaw.com
                                    Attorneys for Plaintiff


IT IS SO ORDERED.                   Entered this _____ day of December, 2020



                                    ____________________________
                                    The Hon. Brian Martinotti, District Judge




                                       4
